DETAILED ACTION
Response to Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/20 has been entered.
Claim Rejections - 35 USC § 112
	The previous 112 rejections are withdrawn in light of the amendments to the claims filed on 12/28/2020.  The limitations in question have been deleted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 15-17, 19, 26, 28-30, 34, 36-41, and 43-46 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stephen et al. (US 4,405,305; hereafter Stephen).
In regard to claim 15, Stephen discloses a device (10) comprising: a housing (12) comprising a needle entry site (opening at 40; see reproduced drawing below; “needle 

    PNG
    media_image1.png
    633
    872
    media_image1.png
    Greyscale

In regard to claim 16, Stephen discloses wherein the needle-penetrable member (16) is a flexible polymer (see col. 8, lines 26-27).
In regard to claim 17, Stephen discloses wherein the first region of thickness is a greater thickness than the second region of thickness (see Figures 5-6 where the first region including the lip is clearly thicker than the second region), and both the first region of thickness and the second region of thickness of the needle-penetrable member extend away from the housing bottom surface (see Figures 5-6).
In regard to claim 19, Stephen discloses wherein the flexible polymer is silicone (see col. 8, lines 26-27), the needle-penetrable member (16) is attached to the housing bottom surface (via other structures), and the needle-penetrable member is devoid of 
In regard to claim 26, Stephen discloses a device (10) comprising a housing (12) a bottom surface (the bottom surface of 12; the surface closer to 16), and an entry site (opening of lumen 40 closer to 44); a needle-penetrable member (16) comprising a region of variable thickness (the first region could be side regions including lip 62 and the second region could be 18) along the bottom surface of the housing, the needle-penetrable member (16) does not contact the entry site (see reproduced drawing above; clearly the needle entry site and needle-penetrable member are on opposite sides of the device).
In regard to claim 28, Stephen discloses wherein the needle-penetrable member comprises a first region of thickness and a second region of thickness (the first region could be side regions including lip 62 and the second region could be 18).
In regard to claim 29, Stephen discloses wherein the bottom surface is opposite the entry site (see Figures 5 and 6).
In regard to claim 30, Stephen discloses wherein the needle-penetrable member is comprised of silicone (see col. 8, lines 26-27) and is devoid of any preformed suture holes (see Figure 1; 16 is clearly devoid of suture holes; 58 is groove, not a hole).
In regard to claim 34, Stephen discloses a device (10) comprising: a housing (12) comprising, an entry site (opening of lumen 40 closer to 44), and a surface (surface of 12 attached to 14) opposite the entry site; a needle-penetrable member (16); and wherein the needle-penetrable member varies in thickness along the surface opposite 
In regard to claims 36-38, Stephen discloses wherein the device is configured to allow for the administration, withdrawal, or exchange of a fluid (syringe 24 injects medication).
In regard to claim 39, Stephen discloses an implantable access device (10), comprising: a first surface (surface of 44) defining an entry site (40) configured to be penetrated by a needle (the site is capable of receiving a piercing needle); a needle-penetrable member (16) defining a second surface (the interior surface of 16) and comprising a first region of thickness and a second region of thickness, wherein the thickness of the first region is different than the thickness of the second region (the first region could be side regions including lip 62 and the second region could be 18; Figures 5-6 show varying thicknesses in these areas); wherein the needle-penetrable member does not extend over the entry site (see reproduced drawing above; clearly the entry site and needle-penetrable member are on opposite sides of the device); and wherein the implantable access device is arranged be to subcutaneously positioned in a body of a patient such that the first surface is disposed adjacent to a cutaneous layer of the body and the second surface is disposed adjacent to a subcutaneous layer in the body (see Figures 5-6; the italicized language is functional; furthermore “adjacent” is relevant; the surfaces are adjacent to both recited layers).
In regard to claim 40, Stephen discloses wherein the subcutaneous layer comprises muscle tissue (functional limitation; device is capable of being implanted in such an area).

In regard to claim 43, Stephen discloses wherein the needle-penetrable member comprises silicone (see col. 8, lines 26-27).
In regard to claim 44, Stephen discloses wherein the implantable access device is arranged be placed in a subcutaneous tissue pocket in the body of the patient (functional limitation; device is capable of being implanted in such an area).
In regard to claim 45, Stephen discloses wherein the needle-penetrable member is adapted for increased patient comfort (made of silicone; a known biocompatible material).
In regard to claim 46, Stephen discloses wherein the implantable access device is configured to allow for the administration, withdrawal, or exchange of a fluid (syringe 24 injects medication).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stephen in view of Stephen et al. (US 4,559,033; hereafter Stephen II).
Stephen discloses all of the limitations recited in the independent claim but fails to teach the septum of claim 42.
Stephen II discloses an analogous device (210) which includes a stem with multiple openings (266) and a septum (262).  The septum (262) is designed to be frangible so as to break away thereby providing an emergency opening in case openings (266) get obstructed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Stephen with the disclosed stem and septum of Stephen II in order to provide multiple openings and an emergency opening for the delivery of medication to the body.
In further regard to claim 42, Stephen discloses a reservoir (70).
Allowable Subject Matter
Claims 23-24 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The septum (262) of Stephen II is not needle-penetrable as is recited in claim 23 and is not disclosed as being made of a flexible polymer as is recited in claim 32.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s argument that Stephen fails to disclose “a housing comprising a needle entry site… wherein the needle-penetrable member does not extend over the needle entry site…” as is recited in claim 15, the examiner respectfully disagrees.  The applicant argues that Stephen fails to disclose this limitation because Stephen teaches a dome-like puncture zone 18 (part of needle-penetrable cap 16) that extends over the needle receiving reservoir 70.  This argument is not persuasive.  The examiner has defined the needle entry site as the opening of 40 (see reproduced drawing above).  The identified site is an opening and is capable of receiving a needle and therefore meets the limitation of an entry site.  Furthermore, the identified needle entry site is located on the opposite side of the device so there is no co-extension with the needle penetrable member 16.
In response to the applicant’s argument that Stephen fails to disclose “a first surface defining an entry site configured to be penetrated by a needle… wherein the needle-penetrable member does not extend over the entry site” as is recited in claim 39, the examiner respectfully disagrees.  The identified first surface 44 of Stephen defines an entry site (at opening of 40) that is configured to be penetrated by a needle in that it is an open space.  Again, the identified entry site does not co-extend with the needle-penetrable member 16.
On page 10 of the Remarks, the applicant makes largely the same argument for claim 26.  The examiner reiterates the rebuttal discussed directly above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783